DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 11/23/2020 is acknowledged. Claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Spurgeon et al (US 2013/0092549).

 Regarding claim 2, Spurgeon teaches the photovoltaic cell to be a triple junction cell (0102).
Regarding claim 3, Spurgeon teaches using a proton exchange membrane, such as Nafion (0043). 
Regarding claim 4, Spurgeon teaches using a proton exchange membrane, such as Nafion (0043).
Regarding claim 5, Spurgeon does not teach the use of an electrolyte.
Regarding claim 6, Spurgeon shows the reduction catalyst 706 in connection with the light absorber 702 (figure 7). 
Regarding claim 7, Spurgeon teaches the membrane to be Nafion (0043).
Regarding claim 12, Spurgeon teaches the membrane to be an anion exchange membrane (0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurgeon et al (US 2013/0092549) as applied to claim 1 above, and further in view of Goldstein (US 8,981,206).
Regarding claim 8, Spurgeon teaches the device as discussed above.
Spurgeon does not explicitly teach the cathode catalyst being disposed on a plurality of conductive wires.
Goldstein teaches a photovoltaic cell, an anode and cathode separated by a membrane, and electrically conductive metallic wires contacting the anode and the cathode which boost collection of a current generated by the cell (col 4, lines 23-50). Figure 3a shows a photovoltaic cell 100 having an anode 50a and a cathode 50b, both provided with a plurality of grooves 60 which are at least partially filled with a conductive material 80 in the form of conductive wires (col 11, lines 55-65). The wires are taught to be titanium or tantalum (col 13, lines 58-67).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the conductive wires of Goldstein in the device of Spurgeon in order to boost collection of a current generated by the cell.
Regarding claim 9, Spurgeon teaches the cathode catalyst to be platinum (0043). Goldstein teaches the wires to be titanium or tantalum (col 13, lines 58-67).
Regarding claim 10, Spurgeon teaches the device as discussed above.

Goldstein teaches a photovoltaic cell, an anode and cathode separated by a membrane, and electrically conductive metallic wires contacting the anode and the cathode which boost collection of a current generated by the cell (col 4, lines 23-50). Figure 3a shows a photovoltaic cell 100 having an anode 50a and a cathode 50b, both provided with a plurality of grooves 60 which are at least partially filled with a conductive material 80 in the form of conductive wires (col 11, lines 55-65). The wires are taught to be titanium or tantalum (col 13, lines 58-67).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the conductive wires of Goldstein in the device of Spurgeon in order to boost collection of a current generated by the cell.
Regarding claim 11, Spurgeon teaches the anode catalyst to be IrRuOx (0043). Goldstein teaches the wires to be titanium or tantalum (col 13, lines 58-67).

Claim 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurgeon et al (US 2013/0092549) as applied to claim 1 above, and further in view of Gulla et al (US 2014/0227634).
Regarding claim 13, Spurgeon teaches the device as discussed above.
Spurgeon does not explicitly teach the cathode comprising a gas diffusion electrode.
Gulla teaches a gas diffusion electrode for a cathode (0001) of improved mechanical characteristics for use in electrolysers (0005). 
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurgeon et al (US 2013/0092549) and Gulla et al (US 2014/0227634) as applied to claim 1 above, and further in view of Crocker et al (US 7,094,326) and Yamanaka et al (US 8,568,619).
Regarding claim 14, Spurgeon and Gulla teach the device as discussed above.
Neither explicitly teaches the gas diffusion electrode having a glass frit coated with a conductive polymer and then coated with the cathode catalyst, as claimed.
Crocker teaches an electrode having a frit coated with an ion conductive polymer material and a gas diffusion electrode disposed on the polymer coated frit (col 2, lines 23-40). It is taught to be used as a cathode (col 4, lines 25-40). The electrode of Crocker is taught to withstand high pressure (col 2, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the gas diffusion layer of Crocker as the gas diffusion layer of Gulla in the device of Spurgeon in order to withstand high pressure.
Crocker does not explicitly teach the frit to be glass.
Yamanaka teaches a glass frit for forming an electrode to be used for forming a light-receiving surface electrode for a solar cell (col 1, lines 5-15). The glass frit has sufficient water resistance for use in a solar cell (col 3, lines 45-50). 

Regarding claim 15, Spurgeon teaches the cathode catalyst to be platinum (0043).
Spurgeon does not explicitly teach the catalyst to be copper, silver, or gold, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize another noble metal, such as silver or gold, as such a substitution would have been will within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        March 2, 2021